PROB 35                                                                           Report and Order Terminating Supervision
(Reg 3/93)                                                                                 Prior to Original Expiration Date



                                    UNITED ST ATES DISTRICT COURT
                                                 FOR THE
                                   EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                          v.                                     Crim. No. 5:05-CR-320-lH

ERIC HARRIS

       On October 30, 2015 , the above named was released from custody and commenced a term of
supervised release for a period of 60 months. The offender has complied with the rules and regulations of
supervised release and is no longer in need of supervision . It is accordingly recommended that the offender
be discharged from supervision .

Reviewed and approved,                                   I declare under penalty of perjury that the foregoing
                                                         is true and correct.


Isl Dwayne K. Benfield                                   Isl Dewayne L. Smith
Dwayne K. Benfield                                       Dewayne L. Smith
Supervising U.S. Probation Officer                       U.S. Probation Officer
                                                         201 South Evans Street, Room 214
                                                         Greenville, NC 27858-1121
                                                         Phone : 252-830-2338
                                                         Executed On: August 7, 2019


                                               ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.

             Dated this        ~
                                   P-1-day of /lv-'7v'J>-/-       , 2019.
